                                                  1   William E. Peterson (NV Bar 1528)
                                                      Wayne Klomp, Esq. (NV Bar 10109)
                                                  2   C. Thomas Burton, Jr., Esq. (NV Bar 3030)
                                                  3   SNELL & WILMER L.L.P.
                                                      50 West Liberty Street, Suite 510
                                                  4   Reno, Nevada 89501-1961
                                                      Telephone: 775-785-5440
                                                  5   Facsimile: 775-785-5441
                                                      Email: wpeterson@swlaw.com
                                                  6          wklomp@swlaw.com
                                                  7          tburton@swlaw.com
                                                      Attorneys for Plaintiff ShieldIO, Inc.
                                                  8
                                                                                   UNITED STATES DISTRICT COURT
                                                  9
                                                                                          DISTRICT OF NEVADA
                                                 10

                                                 11   SHIELDIO, INC.,
                                                                                                           Case No. 3:19-cv-700-MMD-WGC
                                                 12                          Plaintiff,
                                                                                                           STIPULATION AND ORDER
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   vs.                                                  EXTENDING TIME FOR PLAINTIFF
                Reno, Nevada 89501-1961




                                                                                                           TO RESPOND TO SIMON I. BAIN’S
                     LAW OFFICES

                      775.785.5440




                                                 14   SIMON I. BAIN, an individual,                        MOTION TO DISMISS COMPLAINT
                          L.L.P.




                                                 15                          Defendant.                    (FIRST REQUEST)

                                                 16

                                                 17           Plaintiff ShieldIO, Inc. (“ShieldIO”) and Defendant Simon I. Bain (“Bain”), through their
                                                 18   counsel, hereby respectfully request the Court enter an order, pursuant to Local Rules IA 6-1 and
                                                 19   7-1 extending the time for ShieldIO to respond to Bain’s motion to dismiss complaint (ECF No.
                                                 20   7) otherwise due December 27, 2019. The Parties request that the time be extended to January 27,
                                                 21   2020.
                                                 22           The Parties are currently involved in settlement discussions. Therefore, the stipulation and
                                                 23   extension are made by the Parties in good faith for the benefit of each. The stipulation is made for
                                                 24   the benefit of the Parties and the Court and not for any deleterious purposes nor to delay these
                                                 25   proceedings.
                                                 26

                                                 27

                                                 28
                                                  1   Dated: December 19, 2019                       Dated: December 19, 2019
                                                  2   BROWNSTEIN HYATT FARBER                        SNELL & WILMER L.L.P.
                                                      SCHRECK, LLP
                                                  3
                                                                                                     By:      /s/ Wayne Klomp
                                                  4   By: __/s/ Matthew D. Francis _____________           William E. Peterson (NV Bar 1528)
                                                          Matthew D. Francis (NV Bar 6978)                 C. Thomas Burton, Jr. (NV Bar 3030)
                                                  5       Arthur A. Zorio (NV Bar 6547)                    Wayne Klomp, Esq. (NV Bar 10109)
                                                          5371 Kietzke Lane
                                                  6       Reno, NV 89511                                   50 West Liberty Street, Suite 510
                                                                                                           Reno, Nevada 89501-1961
                                                  7   KNOWMAD LAW
                                                      Christopher R. McElwain (CA Bar 289132)              Attorneys for Plaintiff ShieldIO, Inc.
                                                  8   Pro hac vice to be submitted
                                                      484 Washington St., B-313
                                                  9   Monterey, CA 93940
                                                 10   Attorneys for Defendant Simon Bain
                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                Reno, Nevada 89501-1961
                     LAW OFFICES

                      775.785.5440




                                                 14
                          L.L.P.




                                                 15

                                                 16                                                      IT IS SO ORDERED.
                                                 17

                                                 18
                                                                                                         UNITED STATES DISTRICT JUDGE
                                                 19
                                                                                                         DATED:      December 23, 2019
                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27      STIPULATION AND ORDER EXTENDING TIME FOR PLAINTIFF TO RESPOND TO
                                                         SIMON I. BAIN’S MOTION TO DISMISS COMPLAINT
                                                 28

                                                                                                   -2-
